DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 01/15/2021
Application claims a FP date of 09/03/2018
Claims 1 and 18 are independent and Claims 2 and 19 were previously cancelled
Claims 1, 18 and 21 are amended
Claims 1, 3-18, 20-22 are pending
 
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. In response to applicant's amendments, Examiner has modified the interpretation of the “upper casing” so as to meet all the limitations.  Detailed description is provided in the following action.
On page 6 of the Remark’s document Applicant alleges that “housing 12 and the base 46 are in contact with each other”, “therefore, Powlowski fails to disclose the upper and lower regions spread apart from each other and not in contact with each other”.  On further examination with the description and meaning of the term “upper” and “lower” casing, Examiner has proposed a new interpretation of the Powlowski’s teaching.  In view of the exploded figure of Fig 3, Examiner has now interpreted the element 52 as the upper casing and 
Applicant’s arguments with respect to other dependent claims have been considered but are moot because the new interpretation of the upper casing.  
In view of the above arguments and explanations, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 11 and 17-18, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant disclosed prior art Powlowski (U.S. Patent Number 9,380,190 B2).

Regarding Claim 1, Powlowski discloses an imaging device (Fig 3 – imager 18 in a lens cleaning device 10 which has a housing) for a vehicle, comprising: 
a casing (Fig 3 – base 46, cylindrical lens 14, gasket 50 and open gear 52) comprising a casing body and a transparent cover provided to the casing body (Fig 3 – cylindrical lens 14), the transparent cover being rotatable relative to the casing body (In Col 3, lines 25-33, Powlowski discloses that the rotation of the drive gear 54 causes the rotation of the open gear 52, which also causes the rotation of the cylindrical lens 14); 
a camera (Fig 3 – imager 18 in the housing) provided in the casing and configured to obtain image information outside the transparent cover through the transparent cover (In Col 3, lines 18-21, Powlowski discloses that the imager 18 is designed to capture images or video through the forward opening 30 and through the cylindrical lens 14); 
a wiping member (Fig 3 – First and second wiping member 40 and 42) provided to the casing and being stationary relative to the camera (In Col 3, lines 30-35, Powlowski discloses that as the cylindrical lens 14 rotates, the first and second wiping members 40, 42 which are in abutting contact with an outer surface of the cylindrical lens 14, remove dust and debris from the cylindrical lens 14; In Col 3, lines 35 -37, Powlowski discloses that the first and second wiping members 40, 42 maintain a static position inside the housing 12); and 
a drive device (Fig 3 – drive gear 54, drive shaft 56) connected with the transparent cover and configured to drive the transparent cover to rotate so as to enable the wiping member to wipe an outer surface of the transparent cover (In Col 3, lines 25-33, Powlowski discloses that the rotation of the drive gear 54 causes the rotation of the open gear 52, which also causes the rotation of the cylindrical lens 14),
 wherein the casing body (Fig 3 – base 46, cylindrical lens 14, gasket 50 and open gear 52) comprises an upper casing (Fig 2- open gear 52 – is the upper portion) and a lower casing (Fig 2 – the base of the casing 46 is the lower portion) that are spaced apart from each other (In Fig 2 Powlowski discloses the space 28 that is between the top housing 12 and the base 46 during operation) and not in contact with each other (Fig 3 unambiguously discloses that the open gear 52 is not in contact with the base 46) in an up-and-down direction (Fig 2 shows that it is spaced in the up-and-down direction), and the transparent cover is disposed between the upper casing and the lower casing (The transparent cylindrical lens 14 is disposed in between – as shown in Fig 2 and 3). 

Regarding Claim 3, Powlowski discloses wherein the transparent cover (Fig 2 – transparent lens 14) has an upper end rotatably fitted with an inner peripheral surface of the upper casing (Fig 3 – open gear 52) and a lower end (Fig 3 – base 46) rotatably fitted with an inner peripheral surface of the lower casing (In Col 3, lines 1-5, Powlowski discloses that the cylindrical lens 14 is supported inside a circular slot 44 in a base 46 of the device 10), and an outer peripheral surface of the upper casing and an outer peripheral surface of the lower casing protrude beyond an outer peripheral surface of the transparent cover (This is clearly disclosed by the two front protrusions 36 and 38 and described in Col 2, lines 60-67 where Powlowski discloses that the housing 12 incudes the first and second forward projections 36 and 38 adapted to receive and protect the first and second wiping members 40 and 42 that are dispose on each side of the viewing window of the housing 12).

Regarding Claim 4, Powlowski discloses wherein the wiping member fixedly connects the upper casing and the lower casing (In Fig 4-6 and in Col 3, lines 45-50, Powlowski discloses that the housing 82 includes first and second protuberances 92, 94 adapted to receive and protect first and second wiping members 96,98 that are disposed on either side of the viewing window; Figs 2 and especially figure 3 clearly shows that the first and second wiping member 40 and 42 connect the upper case and lower case in the space 28 of the housing). 

Regarding Claim 5, Powlowski discloses wherein the outer peripheral surface of the upper casing is provided with an upper casing groove running through a peripheral wall of the upper casing upwards and downwards (Fig 3 is a blown one picture that shows all the parts.  The groove in the open gear 52 is interpreted as the upper groove), and the outer peripheral surface of the lower casing is provided with a lower casing groove running through a peripheral wall of the lower casing upwards (And the lower base 46 is the interpreted as the lower groove); 
the upper casing groove is corresponding to the lower casing groove in the up-and-down direction (The upper and lower casings are brought together in the up-and-down direction with the cylindrical lens 14 in between); and the wiping member (Fig 3 – wiping members 40 and 42) has an upper end connected in the upper casing groove and a lower end connected in the lower casing groove (Fig 3 shows this feature). 

Regarding Claim 6, Powlowski discloses wherein the wiping member comprises a connecting rod portion and a wiping portion (Fig 2 shows that the wiping members are like a connecting rod); the connecting rod portion is configured to be connected with the upper casing groove and the lower casing groove (Fig 2 shows that the wiping members 40 and 42 are connected to the groove 52 and base 46); and the wiping portion is disposed to an inner surface of the connecting rod portion and configured to wipe the transparent cover (In Col 3, lines 30-35, Powlowski discloses that as the cylindrical lens 14 rotates, the first and second wiping members 40, 42 which are in abutting contact with an outer surface of the cylindrical lens 14, remove dust and debris from the cylindrical lens 14; In Col 3, lines 35 -37). 

Regarding Claim 7, Powlowski discloses wherein the drive device comprises a drive motor (Fig 3 – drive gear 54, drive shaft 56 and open gear 52). 

Regarding Claim 11, Powlowski discloses wherein the transparent cover (Fig 3 – cylindrical lens 14) has an annular peripheral wall, and the drive device is configured to drive the transparent cover to rotate around a central axis of the annular peripheral wall (Since in Col 3, lines 30-35, Powlowski discloses that as the cylindrical lens 14 rotates, it is clear that it rotates around a central axis).

Regarding Claim 17, Powlowski discloses wherein a plurality of wiping members are provided and distributed along a circumferential direction (Fig 2, 3 wiping members 40, 42), a plurality of cameras are provided and distributed along the circumferential direction (In col 6, lines 5-20, Powlowski discloses that the elements can be constructed if multiple parts and the operations may be reversed or varied), and the plurality of wiping members and the plurality of cameras are staggered in the circumferential direction (He also discloses that the nature or number of adjustment positions between the elements may be varied).

Regarding Claim 18, this Claim has limitations parallel to Claim 1.  Powlowski also discloses that the apparatus disclosed by him could be effectively used in outdoor and mobile applications, such as on a vehicle.  Therefore, Claim 18 is rejected on the same grounds as Claim 1.

Regarding Claim 20, this Claim has limitations parallel to Claim 3.  Claim 20 is rejected on the same grounds as Claim 3.

Regarding Claim 21, this Claim has limitations parallel to Claim 1 and 4.  Claim 21 is rejected on the same grounds as Claim 1 and 4.

Regarding Claim 22, Powlowski discloses wherein the transparent cover is exposed between the upper casing and the lower casing throughout 360 of a periphery of the imaging device (Fig 2 and 3 disclose the cylindrical lens 14 which has a 360 degree periphery). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant disclosed prior art Powlowski (U.S. Patent Number 9,380,190 B2) in view of Applicant disclosed prior art Schmidt et al. (U.S. Patent Publication Number 2018/0244245 A1).

Regarding Claim 8, Powlowski fails to clearly disclose wherein a rotational speed of the transparent cover driven by the drive device is in proportion to the amount of rain/snow.
Instead, in a similar endeavor, Schmidt discloses wherein a rotational speed of the transparent cover driven by the drive device is in proportion to the amount of rain/snow (In ¶0037 - ¶0038 Schmidt teaches the use of sensors for rain and a triggering mechanism to control the wipers in case of rain.  He also teaches that the controller could be programmed to control the speed and duration of the wiper).
Powlowski and Schmidt are combinable because both are related to devices to clean and maintain imaging devices in a vehicle.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensors to detect rain and control the speed of the wiper as taught by Schmidt in the device disclosed by Powlowski.
	The suggestion/motivation for doing so would have been to “clear the rain and/or other obstruction” as explained by Schmidt in ¶0038.  
Therefore, it would have been obvious to combine Powlowski and Schmidt to obtain the invention as specified in the claim 8.

Claims 9-10, 12-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant disclosed prior art Powlowski (U.S. Patent Number 9,380,190 B2) in view of Applicant disclosed prior art Garcia Crespo et al. (U.S. Patent Number 10,549,726 B2).

Regarding Claim 9, Powlowski fails to clearly disclose wherein the drive device drives the transparent cover to rotate in a single direction.
Instead, in a similar endeavor, Gracia Crespo discloses wherein the drive device drives the transparent cover to rotate in a single direction (In Fig 2 – directions D1 and D2 and in Col 3, lines 32-45 Gracia Crespo teaches that the rotating motor 28 may be configure to rotate the sensor cover 16 completely around the axis A throughout a 3600 range of motion.).
Powlowski and Gracia Crespo are combinable because both are related to devices to clean and maintain imaging devices in a vehicle.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be able to rotate the cover in around the axis for a complete circle as taught by Gracia Crespo in the device disclosed by Powlowski.
	The suggestion/motivation for doing so would have been to “rotate the sensor cover 16 relative to the wiper 34 configured to wipe the sensor cover 16” as explained by Gracia Crespo in Col 3, lines 53-56.
Therefore, it would have been obvious to combine Powlowski and Gracia Crespo to obtain the invention as specified in the claim 9.

Regarding Claim 10, Powlowski in view of Gracia Crespo discloses wherein the drive device drives the transparent cover to rotate alternately in a forward direction and a reverse direction (In Fig 2 – directions D1 and D2 and in Col 3, lines 32-45 Gracia Crespo teaches that the sensor cover is rotatable in directions D1 and D2 about the axis A by way of the rotating motor.).

Regarding Claim 12, Powlowski in view of Gracia Crespo discloses wherein the transparent cover has a circular top wall closing the annular peripheral wall and a (Powlowski: Fig 3 – casing 12 has a top cover and a peripheral wall that encloses the cylindrical lens 14 ).

Regarding Claim 13, Powlowski in view of Gracia Crespo discloses wherein a drive shaft of the drive device is linked with the circular top wall and the circular peripheral wall (Powlowski: Fig 3 shows the drive gear 54 and the gears 52 and the motor are all linked so as to help the cylindrical lens 14 rotate).

Regarding Claim 15, Powlowski in view of Gracia Crespo discloses wherein the transparent cover and the casing body are further provided with a sealing ring there between (Powlowski: In Col 3, lines 5-10, Powlowski discloses that the gasket 50 is disposed above the cylindrical lens 14 and seals the assembly space 28).

Claims 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant disclosed prior art Powlowski (U.S. Patent Number 9,380,190 B2) in view of Applicant disclosed prior art Garcia Crespo et al. (U.S. Patent Number 10,549,726 B2) as applied to Claim 10 above and further in view of Lettis et al. (U.S. Patent Publication Number 2018/0265005 A1).

Regarding Claim 14, Powlowski in view of Gracia fails to clearly disclose wherein the transparent cover and the casing body are provided with a rolling bearing there between.
Instead, in a similar endeavor, Lattis discloses wherein the transparent cover and the casing body are provided with a rolling bearing there between (Fig 28, 29 and 30 – ball joint 613; ¶0285; connection 605 can be realized by a ball joint 613).
Powlowski, Gracia Crespo and Lattis are combinable because both are related to devices to clean and maintain imaging devices in a vehicle.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be able to use ball joint as taught by Lattis in the device disclosed by Powlowski in view of Gracia Crespo.
	The suggestion/motivation for doing so would have been to use “the advantage that both the axis are encompassed by the articulated connection” as explained by Lattis in ¶0285.
Therefore, it would have been obvious to combine Powlowski, Gracia Crespo and Lattis to obtain the invention as specified in the claim 14.

Regarding Claim 16, Powlowski in view of Gracia Crespo and further in view of Lattis discloses wherein an inner peripheral surface of the transparent cover is provided with a round of gear teeth, the drive device is configured as a drive motor whose motor shaft has a motor shaft gear, and the motor shaft gear is meshed with the gear teeth directly or through a speed change mechanism for transmission (Lattis: Fig 42 – actuator assembly; In ¶0315 Lattis teaches that the engaging cradle teeth 912b into corresponding gaps between the teeth of the actuator assembly since such as attachment prevents rotation of the actuator assembly 914 in the motor cradle 912).

Reference Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Layton (U.S. Patent Publication Number 2012/0000024 A1) discloses and automated camera cleaning system that includes an optical path, an optically-transmissive lens shield through which the optical path extends, a housing in which the optically-transmissive lens shield is at least partially disposed, and a motor coupled to the lens shield.
Schafer (U.S. Patent Publication Number 2018/0201230 A1) discloses a wiping device for wiping an optical element clean of water or of particles includes a housing and a wiping element able to undergo a movement with respect to the housing, where the wiping device is configured to move in such a manner that such movement is caused by coupling a first unit in or on the wiping element with a second unit in the housing via a time-variable electromagnetic field.  The wiping device may be used for wiping the surface of a lens or of a window, which lens or window is transmissive to visible light, ultraviolet radiation, and/or infrared radiation, and is preferably placed in front or as part of a camera.  In addition, a rear view device or driver assistant device for use in or on a vehicle including such a wiping device, and a method for wiping an optical element are provided.
Koops et al. (U.S. Patent Publication Number 2014/0299748 A1) discloses a light sensing device for a vehicle.  A housing defines a light sensor cavity and a lens cover.  A light sensor is positioned in the light sensor cavity and is surrounded by a gasket assembly.  A manifold is configured to receive and store a fluid.  A first fluid dispensing assembly extends from the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PADMA HALIYUR/Primary Examiner, Art Unit 2698